



Exhibit 10.1
THIRD AMENDMENT TO SUPPLY AND OFFTAKE AGREEMENT


THIS THIRD AMENDMENT TO SUPPLY AND OFFTAKE AGREEMENT (this “Third Amendment”) is
entered into as of the Third Amendment Closing Date (as defined below), between
Macquarie Energy North America Trading Inc., a Delaware corporation
(“Macquarie”), and Calumet Shreveport Refining, LLC, a Delaware limited
liability company, formerly known as Calumet Shreveport Lubricants & Waxes, LLC,
a Delaware limited liability company, and successor by merger to Calumet
Shreveport Fuels, LLC, a Delaware limited liability company (the “Company”).


RECITALS
A.Macquarie and the Company entered into that certain Supply and Offtake
Agreement dated June 19, 2017 (as amended by the Assumption Agreement, the First
Amendment thereto, the Second Amendment thereto and as otherwise amended,
restated, supplement or modified from time to time, the “Supply and Offtake
Agreement”).


B.Macquarie and the Company entered into that certain Storage Facilities
Agreement dated June 17, 2017 (as amended, restated, supplement or otherwise
modified from time to time, the “Storage Facilities Agreement”).


C.Macquarie and the Company have agreed to amend certain provisions of the
Supply and Offtake Agreement, to enter into certain agreements and to provide
certain other accommodations in connection therewith, and each of Macquarie and
the Company is willing to enter into such amendments and agreements and to
provide such accommodations, as more particularly described herein, subject to
the terms and conditions of this Third Amendment.


D.Macquarie and the Company agree that (a) Macquarie and the Company are
entering into this Third Amendment and amendments or modifications to certain
other Transaction Documents (including the Storage Facilities Agreement) in
order to extend the term of the Supply and Offtake Agreement and to accommodate
certain amendments thereto, as more particularly described herein, and (b)
Macquarie and the Company will receive one or more material benefits from the
entry into such agreements.


E.Capitalized terms used but not defined in this Third Amendment have the
meanings set forth therefor in the Supply and Offtake Agreement.


AGREEMENTS AND AMENDMENTS
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned parties hereby agree as follows:
I.Amendments to Supply and Offtake Agreement.


(a)Article 1.1, Definitions, of the Supply and Offtake Agreement is hereby
amended by adding the following new definitions in their proper alphabetical
order:




1

--------------------------------------------------------------------------------





“Third Amendment” means the Third Amendment to Supply and Offtake Agreement
dated as of the Third Amendment Closing Date by and among Macquarie, Calumet
Shreveport Refining, LLC, Parent and Calumet Refining.
“Third Amendment Closing Date” means May 8, 2019.
(b)Section 3.1, Term, of the Supply and Offtake Agreement is hereby amended such
that the reference therein to “June 30, 2020” in the third line of such section
shall be a reference to “June 30, 2023”.


(c)Section 3.2, Early Termination Rights, of the Supply and Offtake Agreement is
hereby amended by amending clause (a) thereof such that the reference therein to
“June 30, 2019” in the fifth line of such clause (a) shall be a reference to
“June 30, 2022”.


(d)Section 3.2, Early Termination Rights, of the Supply and Offtake Agreement is
hereby amended by amending and restating clause (c) thereof so as to read in its
entirety as follows:
 
“From and after June 30, 2018, Calumet Shreveport Refining, LLC may elect, in
its sole and absolute discretion, to terminate this Agreement early (prior to
the Expiration Date), such termination to be effective on the 90th day after
notice of election to terminate is provided by Calumet Shreveport Refining, LLC
to Macquarie in accordance with Article 27; provided that, notwithstanding any
other provision in any Transaction Document, (i) if any “Optional Early
Termination Date” (as hereinafter defined) occurs on or before June 30, 2020,
Calumet Shreveport Refining, LLC shall pay to Macquarie the Specified
Termination Amount, and (ii) if any Optional Early Termination Date occurs after
June 30, 2020, no Specified Termination Amount shall be due from or payable by
Calumet Shreveport Refining, LLC or from or by any other Person. If any early
termination is properly elected pursuant to the preceding sentence, the
effective date of such termination shall be the “Optional Early Termination
Date.” For the avoidance of doubt, the Termination Amount for any early
termination pursuant to this subsection (c) shall be calculated in accordance
with Section 20.2 and, subject to the first sentence of this clause (c), shall
include the Specified Termination Amount when calculating the Termination Amount
related to such early termination.
(e)Section 6.2, Purchase Price for Crude Oil, of the Supply and Offtake
Agreement is hereby amended by amending and restating Section 6.2 to read in its
entirety as follows:


“6.2 Purchase Price for Crude Oil. The per Barrel purchase price for the Daily
Crude Tanks Sales and Daily Crude Purchases shall equal the Current Month
Pricing Benchmark specified for Crude Oil, subject to the calculation of the
monthly true-up amounts as provided for on Schedule C, and Macquarie shall
provide interim invoice statements (subject to the monthly true-up) to Calumet
Shreveport Refining, LLC during each month based on provisional prices
(determined using the index price for the day plus the applicable differential
agreed in advance for such month) established in good faith by Macquarie for
Barrels purchased.”






2

--------------------------------------------------------------------------------





(f)Clause (a) of Section 6.7, Monthly Crude Sale Adjustment, of the Supply and
Offtake Agreement is hereby amended by amending and restating Section 6.7(a) so
as to read in its entirety as follows:


“(a)    Macquarie shall determine the aggregate quantity of Barrels of Crude Oil
sold during such period under such Counterparty Crude Sales, and Macquarie shall
provide interim invoice statements (subject to adjustment in the Monthly Crude
Sale Adjustment contemplated in this Section 6.7) to Calumet Shreveport
Refining, LLC during each month based on provisional prices (determined using
the index price for the day plus the applicable differential agreed in advance
for such month) established in good faith by Macquarie for such Barrels sold
during such period;”
(g)Sub-clause (a) of Section 6.8, Monthly Third Party Crude Sale Adjustment, of
the Supply and Offtake Agreement is hereby amended by amending and restating
Section 6.8(a) so as to read in its entirety as follows:


“(a) Macquarie shall determine the aggregate quantity of Barrels of Crude Oil
sold during such period under such third party sales, and Macquarie shall
provide interim invoice statements (subject to adjustment in the Monthly Third
Party Crude Sale Adjustment contemplated in this Section 6.8) to Calumet
Shreveport Refining, LLC during each month based on provisional prices
(determined using the index price for the day plus the applicable differential
agreed in advance for such month) established in good faith by Macquarie for
such Barrels sold during such period;”
II.Amendments to Storage Facilities Agreement.


(a)Section 1, Definitions and Construction, of the Storage Facilities Agreement
is hereby amended by deleting the definition of “Monthly Facilities Fee” in its
entirety and replacing it with the following language:


“Monthly Facilities Fee” means the sum of (A) the product of (i) fifteen cents
($0.15) per Barrel, multiplied by (ii) the Crude Storage Tanks Capacity and (B)
the product of (i) twenty cents ($0.20) per Barrel, multiplied by (ii) the
Product Storage Tanks Capacity, per calendar month.
(b)Any reference in the Storage Facilities Agreement (other than in the recitals
thereto that shall remain unchanged for historical reference) to “LW”, “Fuels”
or any combination thereof shall hereinafter be a reference to “Company”,
together with any necessary amendments to subject verb agreement in any part of
the Storage Facilities Agreement where such forgoing changes are made, as
necessary.
  












3

--------------------------------------------------------------------------------





III.Agreements Regarding Pledging of Macquarie Title Barrels.


Notwithstanding anything to the contrary contained in any agreement or in any
Transaction Document or otherwise in effect on or prior to the Third Amendment
Closing Date, the Company hereby acknowledges and agrees that, from and after
the Third Amendment Closing Date, Macquarie may, and shall have the right to,
pledge and grant a security interest, in favor of any Person, in and to
Macquarie’s Property (and for the avoidance of doubt, Macquarie’s Property does
not include the assets or rights of the Company) that is subject to the Supply
and Offtake Agreement, as amended by this Third Amendment (including, without
limitation, Crude Oil and Products to which Macquarie holds title while located
in Crude Storage Tanks and Included Product Locations), in each case, as
collateral security for any and all obligations due and owing by Macquarie or
its Affiliates to any such Person, without the need for any consent or approval
of, or any further action taken by, the Company or any of its Designated
Affiliates. In consideration of the foregoing, Macquarie shall provide and
require, in any agreement granting a security interest to any Person in and to
any of Macquarie’s Property, that (i) such liens and security interests shall be
terminated and extinguished automatically at such time as this Supply and
Offtake Agreement is terminated (other than with respect to any provisions or
obligations, including indemnity obligations, as applicable, that survive such
termination pursuant to the terms of the Transaction Documents) and the Company
has performed all of its payment obligations under Article 20 of the Supply and
Offtake Agreement, and (ii) following the payment of the Company’s obligations
under such Article 20, Macquarie shall instruct the secured party under such
agreement to file termination statements in form sufficient to release and
extinguish any financing statement filings perfecting any liens and security
interests in favor of any creditor of Macquarie.
IV.Conditions Precedent. This Third Amendment shall be effective on the date
when the following conditions precedent have been satisfied:


(a)Macquarie and the Company shall each have received this Third Amendment duly
executed by Macquarie, the Company, Parent and Calumet Refining;


(b)Macquarie shall have received the First Amendment To Fee Letter duly executed
by Macquarie, the Company and Parent;


(c)Macquarie and the Company shall each have received the Sixth Amendment to
Supply and Offtake Agreement [Montana] duly executed by Macquarie, Calumet
Montana Refining, LLC, Parent and the other parties thereto;


(d)Macquarie and the Company shall each have received the Third Amendment to Fee
Letter [Montana] duly executed by Macquarie, Calumet Montana Refining, LLC and
Parent;


(e)Macquarie shall have received executed copies of documentation satisfactory
to it that amend the SIP-Company Products Sales and Purchase Agreement and
SIP-Macquarie Products Sales and Purchase Agreement to extend the term of such
agreements to be coterminous with the extended Expiration Date of the Supply and
Offtake Agreement, as amended hereby;










4

--------------------------------------------------------------------------------





(f)Macquarie shall have received evidence of the consent of Bank of America,
N.A., as administrative agent under the Existing Credit Agreement, to this Third
Amendment;


(g)Macquarie shall have received, on or prior to the Third Amendment Closing
Date, payment of all fees, expenses and other amounts due, payable and required
to be reimbursed or paid by the Company hereunder, under the Fee Letter or any
other Transaction Document on or prior to such date;


(h)Macquarie shall have received a certificate (i) signed by an appropriate
officer of the Company and (ii) signed by an appropriate officer of the Parent,
in each case, certifying as to incumbency, due authorization, board approval and
resolutions of such Person and certifying as to true and accurate copies of such
Person’s organizational documents;


(i) Macquarie shall have received an opinion of counsel of the Company, in form
and substance satisfactory to Macquarie, covering such matters as Macquarie
shall reasonably request, including: good standing; existence and due
qualification; power and authority; due authorization and execution;
enforceability of the Transaction Documents; and no breach or violation of the
Existing Financing Agreements;


(j)Macquarie shall have received insurance certificates evidencing coverage for
the Company and the effectiveness of related insurance policies and endorsements
as required by Article 16 of the Supply and Offtake Agreement in respect of the
Company’s ownership of Crude Oil and Products; and


(k)Macquarie and the Company shall each have received such other documents and
deliveries from each other as each may reasonably request.


V.Representations, Warranties and Covenants. Each of Macquarie, the Company and
Calumet Refining, LLC represent and warrant to each other that (a) it possesses
all requisite power and authority to execute, deliver and comply with the terms
of this Third Amendment, (b) no other consent of any Person (other than, in
respect of the Company, a consent of the Parent in respect of its Guaranty,
which is set forth herein) is required for this Third Amendment to be effective,
and (c) the execution and delivery of this Third Amendment does not violate its
respective organizational documents.


VI.Ratification of Guaranty. Parent hereby acknowledges and ratifies and
reaffirms its guaranty of the Guaranteed Obligations under and as defined in the
Guaranty, and all of its obligations under and in respect thereof, in favor of
Macquarie, and agrees that such Guaranty remains in full force and effect and
continues to be the legal, valid, and binding obligation of Parent enforceable
in accordance with its terms (as the same are modified by this Third Amendment).
Parent confirms and agrees that neither the execution of this Third Amendment
nor the consummation of the transactions described herein shall in any way
affect, impair or limit the covenants, liabilities, obligations and duties of
Parent under the Guaranty.
 














5

--------------------------------------------------------------------------------





VII.Scope of Amendment; Reaffirmation.


(a)All references hereafter to the Supply and Offtake Agreement shall refer to
the Supply and Offtake Agreement as amended by this Third Amendment. Except as
modified by this Third Amendment, the Transaction Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Supply and Offtake Agreement (as amended by this Third
Amendment) and any other Transaction Document, the terms of the Supply and
Offtake Agreement shall control (except solely with respect to any fees, amounts
and payments set forth in the Fee Letter, as amended from time to time, as to
which the Fee Letter shall control) and such other document (other than the Fee
Letter) shall be deemed to be amended to conform to the terms of the Supply and
Offtake Agreement.


(b)Each of Macquarie, the Company and Calumet Refining, LLC hereby reaffirms its
obligations under the Transaction Documents to which it is a party and agrees
that all Transaction Documents to which it is a party remain in full force and
effect and continue to be its legal, valid, and binding obligations enforceable
in accordance with their terms (as the same are modified by this Third
Amendment).


VIII.Miscellaneous.


(a)Form. Each agreement, document, instrument or other writing to be furnished
to Macquarie and the Company, as applicable, under any provision of this Third
Amendment must be in form and substance satisfactory to the parties hereto and
their counsel


(b)Headings. The headings and captions used in this Third Amendment are for
convenience only and will not be used to construe the meaning or intent of the
terms of this Third Amendment, the Supply and Offtake Agreement, or the other
Transaction Documents.


(c)Successors and Permitted Assigns. This Third Amendment is binding upon, and
inures to the benefit of the parties to this Third Amendment and their
respective successors and permitted assigns. Unless otherwise provided in the
Transaction Documents, all covenants, agreements, indemnities, representations
and warranties made in any of the Transaction Documents survive and continue in
effect as long as the Transaction Obligations are outstanding. Nothing expressed
or implied in this Third Amendment is intended to create any rights, obligations
or benefits under the Supply and Offtake Agreement, as amended hereby, in any
person other than the parties thereto and hereto and their respective successors
and permitted assigns.


(d)Invalidity. If any Article, Section or provision of this Third Amendment
shall be determined to be null and void, voidable or invalid by a court of
competent jurisdiction, then for such period that the same is void or invalid,
it shall be deemed to be deleted from the Supply and Offtake Agreement, as
amended hereby, and the remaining portions of the Supply and Offtake Agreement,
as amended hereby, shall remain in full force and effect.


(e)Multiple Counterparts. This Third Amendment may be executed in one or more
counterparts by the parties hereto and initially delivered by facsimile
transmission, pdf or otherwise, with original signature pages to follow, and all
such counterparts shall together constitute one and the same instrument.






6

--------------------------------------------------------------------------------







(f)GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.


(g)FINAL AGREEMENT. THE TERMS OF THIS THIRD AMENDMENT, THE SUPPLY AND OFFTAKE
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND THERETO WITH RESPECT TO THE MATTERS SET FORTH
HEREIN AND THEREIN, AND NO REPRESENTATIONS OR WARRANTIES SHALL BE IMPLIED OR
PROVISIONS ADDED IN THE ABSENCE OF A WRITTEN AGREEMENT TO SUCH EFFECT BETWEEN
THE PARTIES HERETO OR THERETO. THIS THIRD AMENDMENT, THE SUPPLY AND OFFTAKE
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. No promise,
representation or inducement has been made by any party hereto or thereto that
is not embodied in the Supply and Offtake Agreement, as amended by this Third
Amendment, or the other Transaction Documents, and no party hereto or thereto
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth herein or therein.


[Signatures on Following Pages.]




 














































7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Third Amendment is executed effective as of the Third
Amendment Closing Date.




MACQUARIE ENERGY NORTH AMERICA
TRADING INC.




By: /s/ Dan Vizel                        
Name: Dan Vizel
Title: Executive Director








By: /s/ Joseph Forbes                        
Name: Joseph Forbes
Title: Executive Director




























































8

--------------------------------------------------------------------------------







CALUMET SHREVEPORT REFINING, LLC


By:
Calumet Refining, LLC, its sole member

By:
Calumet Operating, LLC, its sole member

By:
Calumet Specialty Products Partners, L.P., its sole member

By:
Calumet GP, LLC, its general partner

By:
/s/ D. West Griffin                    

Name:    D. West Griffin
Title:    Executive Vice President and
Chief Financial Officer






Agreed and accepted by Parent solely for purposes of evidencing its assent to
Article VI of this Third Amendment:




CALUMET SPECIALTY PRODUCTS PARTNERS,
L.P.


By:    Calumet GP, LLC, its general partner


By:     /s/ D. West Griffin                
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer




































9

--------------------------------------------------------------------------------





Agreed and accepted by Calumet Refining, LLC solely for purposes of evidencing
its assent to Articles V and VII(b) of this Third Amendment:




CALUMET REFINING, LLC


By:
Calumet Operating, LLC, its sole member

By:    Calumet Specialty Products Partners, L.P.,
its sole member


By:    Calumet GP, LLC, its general partner




By:     /s/ D. West Griffin                
Name:     D. West Griffin
Title:     Executive Vice President and Chief
Financial Officer




10